           Case 1:21-cv-00313-AWI-JLT Document 1 Filed 03/02/21 Page 1 of 4


 1   SEYFARTH SHAW LLP
     Ashley N. Arnett (SBN 305162)
 2   aarnett@seyfarth.com
     601 South Figueroa Street, Suite 3300
 3   Los Angeles, California 90017-5793
     Telephone: (213) 270-9600
 4   Facsimile: (213) 270-9601
 5   Attorneys for Defendant
     CKP ENTERPRISES, INC.
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10
11   ORLANDO GARCIA,                               Case No.
12                   Plaintiff,                    DEFENDANT’S NOTICE OF
                                                   REMOVAL OF CIVIL ACTION
13          v.                                     TO UNITED STATES DISTRICT
                                                   COURT
14   CKP ENTERPRISES, INC., a California
     Corporation; and Does 1-10,                    (Kern County Superior Court Case No.
15                                                  BCV-21-100015)
                     Defendants.
16
                                                   Complaint Filed: January 5, 2021
17
18
19
20
21
22
23
24
25
26
27
28

         DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
            Case 1:21-cv-00313-AWI-JLT Document 1 Filed 03/02/21 Page 2 of 4


 1         TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
 2   THE EASTERN DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HIS
 3   ATTORNEYS OF RECORD:
 4         PLEASE TAKE NOTICE that Defendant CKP Enterprises, Inc. (“Defendant”)
 5   hereby removes the above-referenced action filed by Plaintiff Orlando Garcia
 6   (“Plaintiff”) (collectively the “Parties”) in the Superior Court of the State of California
 7   for the County of Kern, to the United States District Court for the Eastern District of
 8   California, pursuant to 28 U.S.C. §§ 1441 and 1446, asserting original federal jurisdiction
 9   under 28 U.S.C. § 1331, to effect the removal of this action, and state that removal is
10   proper for the reasons set forth below.
11                                        BACKGROUND
12         1.     This removal involves a lawsuit that was filed by Plaintiff on January 5,
13   2021 in the Superior Court of the State of California for the County of Kern, entitled
14   Orlando Garcia v. CKP Enterprises, Inc., Case No. BCV-21-100015. See Declaration of
15   Ashley N. Arnett (“Arnett Decl.”) at ¶ 3.
16         2.     The Complaint asserts two claims for relief against Defendant: (1) violation
17   of Title III of the Americans with Disabilities Act (“ADA”) (42 U.S.C. § 12101, et seq.)
18   and (2) violation of the Unruh Civil Rights Act (California Civil Code §§ 51-53). See
19   Arnett Decl. at ¶ 4 and Exh. A thereto.
20                                TIMELINESS OF REMOVAL
21         3.     Plaintiff served Defendant with the Complaint on February 1, 2021. See
22   Arnett Decl. at ¶ 5.
23         4.     As such, this Notice of Removal is timely as it is filed within thirty (30) days
24   “after the receipt by the defendant, through service or otherwise, of a copy of the initial
25   pleading setting forth the claim for relief upon which such action or proceeding is
26   based....” See 28 U.S.C. § 1446(b)(1).
27
28
                                                  2
          DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
               Case 1:21-cv-00313-AWI-JLT Document 1 Filed 03/02/21 Page 3 of 4


 1                                  GROUNDS FOR REMOVAL
 2           5.     This Court has original jurisdiction over actions involving one or more
 3   federal questions. See 28 U.S.C. § 1331 (conferring original jurisdiction upon federal
 4   courts for actions arising under the laws of the United States). Further, this Court “shall
 5   have supplemental jurisdiction over all other claims that are so related to claims in the
 6   action within such original [federal question] jurisdiction that they form part of the same
 7   case or controversy . . . .” 28 U.S.C. § 1367(a).
 8           6.     Plaintiff’s first cause of action in the Complaint seeks remedies under Title
 9   III of the ADA—a federal statute codified at 42 U.S.C. §§ 12181, et seq. See Arnett
10   Decl. at ¶ 4 and Exh. A thereto (Complaint pp. 8-9). This action therefore presents a
11   federal question over which this Court has original jurisdiction pursuant to 28 U.S.C. §
12   1331.
13           7.     Plaintiff’s remaining claim is asserted under California’s Civil Code §§ 51-
14   53 (Unruh Civil Rights Act) based on an alleged failure to provide full and equal access
15   to Defendant’s services, specifically relating to Defendant’s reservation policies and
16   practices, in violation of the ADA. See Arnett Decl. at ¶ 4 and Exh. A thereto (Complaint
17   p. 10).
18           8.     Accordingly, this Court has supplemental jurisdiction over Plaintiff’s state
19   law claim as it arises from, relates to, and emanates from the same alleged ADA
20   violation, and is so related that it forms part of the same case or controversy pursuant to
21   28 U.S.C. § 1367(a).
22                                              VENUE
23           9.     Venue lies in the United States District Court for the Eastern District of
24   California pursuant to 28 U.S.C. §§ 84(c)(2) and 1391. This action originally was
25   brought in the Superior Court of the State of California for the County of Kern, which is
26   located within the Eastern District of the State of California, and the allegations in
27   Plaintiff’s Complaint occurred in the County of Kern.
28
                                                   3
          DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
            Case 1:21-cv-00313-AWI-JLT Document 1 Filed 03/02/21 Page 4 of 4


 1                                   NOTICE OF REMOVAL
 2         10.    This Notice of Removal will be promptly served on Plaintiff and filed with
 3   the Clerk of the Superior Court of the State of California for the County of Kern.
 4         11.    In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
 5   process, pleadings, and orders served upon Defendant, including the Summons and
 6   Complaint, are attached as Exhibit A to the Declaration of Ashley N. Arnett.
 7         12.    The undersigned, as counsel for Defendant, has read the foregoing and signs
 8   this Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil Procedure, as
 9   required by 28 U.S.C. § 1446(a).
10         WHEREFORE, Defendant prays that the above action pending before the Superior
11   Court of the State of California for the County of Kern be removed to the United States
12   District Court for the Eastern District of California.
13
14
15   DATED: March 2, 2021                             SEYFARTH SHAW LLP
16
17                                                    By: /s/ Ashley N. Arnett
                                                              Ashley N. Arnett
18                                                    Attorneys for Defendant
                                                      CKP ENTERPRISES, INC.
19
20
21
22
23
24
25
26
27
28
                                                  4
          DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
